15‐94(L) 
United States v. Natal 

                                   UNITED STATES COURT OF APPEALS 

                                                 FOR THE SECOND CIRCUIT 

                                                           _______________ 

                                           August Term, 2016 
                                                               
          (Argued: November 22, 2016               Decided: February 23, 2017) 
                                                               
                                    Docket Nos. 15‐94, 15‐1012, 15‐1020 
                                                           
                                             _______________ 
                                                               
                                       UNITED STATES OF AMERICA, 
                                                               
                                                    Appellee, 
                                   
                                                       – v. –  
                                                               
                     HECTOR NATAL A/K/A BOOM BOOM, HECTOR MORALES 
                                                               
                                          Defendants‐Appellants. 
                                             _______________ 
        
B e f o r e: 
        
      KATZMANN, Chief Judge, WINTER, Circuit Judge, and STEIN, District Judge.*
                                                           
                                             _______________ 
                                                           

                                                        

 Judge Sidney H. Stein of the United States District Court for the Southern District of 
*

New York, sitting by designation.  
 

       Defendants Hector Natal and Hector Morales appeal from their judgments 
of conviction and their sentences, imposed by the United States District Court for 
the District of Connecticut (Arterton, J.). Following a joint jury trial, Natal was 
convicted of crimes including arson resulting in death, and Morales was 
convicted of crimes including accessory after the fact to arson, and destruction 
and concealment of evidence. The district court sentenced, in principal part, 
Natal to life imprisonment and Morales to 174 months’ imprisonment, and the 
defendants appealed. This opinion addresses the following issues. First, we hold 
that testimony concerning how cell phone towers operate must be presented by 
an expert witness, but that the admission in the instant case of lay opinion 
testimony on this subject was harmless. Second, we hold that Morales’s 
conviction for destruction and concealment of evidence must be vacated in light 
of the intervening Supreme Court case Yates v. United States, 135 S. Ct. 1074 
(2015), and that Morales is entitled to de novo resentencing. Third, we direct the 
district court, at Morales’s resentencing, to group Morales’s three counts of 
conviction for accessory after the fact pursuant to U.S.S.G. § 3D1.2. Therefore, we 
REMAND Morales’s case to the district court with instruction to vacate 
Morales’s count of conviction for destruction and concealment of evidence and to 
conduct de novo resentencing of Morales. In all other respects, we AFFIRM the 
judgment of the district court.  
                                  _______________ 

            MICHAEL J. GUSTAFSON (Sandra S. Glover, on the brief), Assistant 
                United States Attorneys, for Deirdre M. Daly, United States 
                Attorney, District of Connecticut, New Haven, CT.  

            JESSE M. SIEGEL, Law Office of Jesse M. Siegel, New York, NY, for 
                  Hector Natal.  
             
            HARRY SANDICK (George LoBiondo and Patricia S. Kim, on the brief), 
                  Patterson Belknap Webb & Tyler LLP, New York, NY, for 
                  Hector Morales.  

                                    _______________ 

       
                                         2
 

PER CURIAM: 

      In this appeal of judgments of conviction and sentence involving crimes 

that include arson resulting in death, accessory after the fact to arson, and 

destruction and concealment of evidence, we write to address three issues: 

(1) Whether testimony on how cell phone towers operate must be provided by an 

expert witness rather than a lay witness;  

(2) Whether defendant Morales’s conviction for destruction and concealment of 

evidence for re‐painting his van must be vacated in light of the Supreme Court’s 

holding in an intervening decision, Yates v. United States, 135 S. Ct. 1074 (2015), 

that the statutory provision under which Morales was convicted covers “only 

objects one can use to record or preserve information”; and 

(3) Whether, in calculating Morales’s Sentencing Guidelines range, Morales’s 

convictions for accessory after the fact must be “grouped” pursuant to U.S.S.G.   

§ 3D1.2.  

      The essential factual background of this case is as follows: 




       
                                           3
 

      On the early morning of March 9, 2011, three members of the Roberson 

family – Jaquetta1 Roberson, Quayshawn Roberson, and Wanda Roberson – died 

in an intentionally‐caused fire at 48‐50 Wolcott Street in New Haven, 

Connecticut. Hector Natal, a neighbor of the Robersons, was charged with arson 

resulting in death, and his father, Hector Morales, was charged with being an 

accessory after the fact to arson for conduct that allegedly included driving Natal 

away from the scene of the fire after Natal started the blaze. Both Natal and 

Morales were charged with conspiring to tamper with, and tampering with, 

witnesses during law enforcement’s investigation of the arson, including by 

seeking to cause witnesses to testify falsely to the grand jury. Additionally, 

Morales was charged with destruction and concealment of evidence for re‐

painting the van that he had allegedly used to drive Natal away from the fire. 

Natal was also charged with attempted arson for trying to start a fire at the same 




                                                    

1 This spelling of Jaquetta Roberson’s name appears in the indictment, although her 
name is spelled slightly differently in the government’s appellate brief.   
       
                                                       4
 

New Haven building in approximately October 2010. 2 Finally, both Natal and 

Morales were charged with participation in a drug conspiracy.3  

       Defendants Natal and Morales were tried jointly in the United States 

District Court for the District of Connecticut (Arterton, J.), and on April 18, 2013, 

a jury found the defendants guilty on all counts. On January 8, 2015, the district 

court sentenced Morales to 174 months’ imprisonment and 36 months of 

supervised release. On February 25, 2015, the district court sentenced Natal to 

life imprisonment on the arson counts, 240 months on each of the other charges 

that went to trial, and 40 years on the conviction resulting from Natal’s guilty 

plea to the cocaine possession charge, all to run concurrently. Following the 

district court’s entry of judgment, both Natal and Morales timely appealed.  

       On appeal, the defendants raise numerous claims, including allegations 

that Natal’s Confrontation Clause rights were violated at trial, that there was a 



                                                     

2  Unless otherwise indicated, all references to “the fire” or “the arson” refer to the fire 
started in the early morning of March 9, 2011. 
 
3 Natal was initially indicted on June 23, 2011 on drug‐related charges, and on October 

4, 2011, he pled guilty to Count Two of that indictment. Count Two charged Natal with 
        
                                                        5
 

prejudicial variance between the indictment and the proof at trial, that the 

district court erroneously admitted lay opinion testimony concerning the 

operation of cell phone towers, that Morales’s conviction for destruction and 

concealment of evidence must be vacated in light of an intervening Supreme 

Court decision, that Natal’s sentence was imposed in contravention of the Eighth 

Amendment, and that the district court’s calculation of Morales’s U.S. Sentencing 

Guidelines range was procedurally erroneous. In a case with many issues, the 

district court was thorough and meticulous.  

      We affirm the district court except as to the following claims. First, we 

hold that testimony on how cell phone towers operate constitutes expert 

testimony and may not be introduced through a lay witness. However, the 

admission in the instant case of lay opinion testimony on the operation of cell 

phone towers was harmless. Second, we hold that Morales’s conviction for 

destruction and concealment of evidence must be vacated in light of the Supreme 

Court’s decision in Yates v. United States, 135 S. Ct. 1074 (2015), handed down 

                                                                                                                                                        

possession with the intent to distribute 28 grams or more of cocaine base in violation of 
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).  
       
                                                                   6
 

shortly after Morales filed the instant appeal. We remand Morales’s case to the 

district court to vacate Morales’s conviction for destruction and concealment of 

evidence, and, pursuant to United States v. Powers, 842 F.3d 177 (2d Cir. 2016), to 

conduct de novo resentencing of Morales. Third, as part of the district court’s 

calculation of Morales’s Guidelines range at the resentencing, Morales’s three 

counts of conviction for accessory after the fact should be grouped pursuant to 

U.S.S.G. § 3D1.2. We reject the defendants’ other claims. Consequently, we 

uphold all counts of conviction except Morales’s conviction for destruction and 

concealment of evidence, and we remand Morales’s case to the district court to 

vacate Morales’s conviction for destruction and concealment of evidence and to 

resentence Morales de novo.  

I.       The admission of lay opinion testimony on how cell phone towers 
         operate 
          
         Morales and Natal argue that the district court erred in admitting lay 

opinion testimony on the operation of cell phone towers instead of requiring this 

testimony to be presented by an expert witness. We review the district court’s 

evidentiary rulings for abuse of discretion. See United States v. Rosemond, 841 F.3d 


          
                                           7
 

95, 107 (2d Cir. 2016). “A district court has abused its discretion if it based its 

ruling on an erroneous view of the law or on a clearly erroneous assessment of 

the evidence or rendered a decision that cannot be located within the range of 

permissible decisions.” United States v. Rowland, 826 F.3d 100, 114 (2d Cir. 2016) 

(quoting United States v. Fazio, 770 F.3d 160, 165 (2d Cir. 2014)). However, “[w]e 

will reverse only if an error affects a ‘substantial right,’ meaning that the error 

‘had a substantial and injurious effect or influence on the jury’s verdict.’” Id. (first 

quoting Fed. R. Evid. 103(a); then quoting United States v. Garcia, 413 F.3d 201, 

210 (2d Cir. 2005) (internal quotation marks omitted)). “[W]here a court, upon 

review of the entire record, is sure that the evidentiary error did not influence the 

jury, or had but very slight effect, the verdict and the judgment should stand.” Id. 

(quoting Garcia, 413 F.3d at 210) (alteration in original).   

      “Historical cell‐site analysis,” as the Seventh Circuit recently explained, 

“uses cell phone records and cell tower locations to determine, within some 

range of error, a cell phone’s location at a particular time.” United States v. Hill, 

818 F.3d 289, 295 (7th Cir. 2016). A cell phone connects to a cell phone tower in 

order to access the cellular network and communicate with other phones. Id. 

       
                                            8
 

“Each cell tower covers a certain geographic area[,]” which “depends upon ‘the 

number of antennas operating on the cell site, the height of the antennas, 

topography of the surrounding land, and obstructions (both natural and 

manmade).’” Id. (quoting Aaron Blank, The Limitations and Admissibility of Using 

Historical Cellular Site Data to Track the Location of a Cellular Phone, 18 RICH. J. L. & 

TECH. 3, 5 (2011)). “While the proximity of the user is a significant factor in 

determining the cell tower with which the cell phone connects,” other factors 

also play a role, including structural features of the tower and the phone, as well 

as the geography and topography of the surrounding environment. Id. at 295‐96; 

see also Matthew Tart et al., Historic Cell Site Analysis – Overview of Principles and 

Survey Methodologies, 8 DIGITAL INVESTIGATION 185, 186‐87 (2012).  

       Here, Natal and Morales attempted to show at trial that Michael Shamash, 

the landlord of the New Haven building burned in the arson, was a plausible 

alternative suspect in the arson. To counter this theory, the government sought to 

introduce evidence that Shamash’s cell phone was connecting to cell phone 

towers in Queens, New York, on the night of the fire. In particular, the 

government called Joseph Trawicki, an employee of the Sprint Nextel wireless 

        
                                             9
 

communications company, to testify regarding Shamash’s cell phone activity. 

The district court permitted Trawicki to testify as a Sprint records custodian in 

order to explain records showing “what law enforcement relied on in ruling out 

Shamash” as a suspect in the arson, and admitted Shamash’s cell phone records 

as business records pursuant to Federal Rule of Evidence 803(6). The government 

did not seek to show that Trawicki’s testimony satisfied the requirements for 

admissible expert testimony under Federal Rule of Evidence 702, and the district 

court, over the defendants’ objection, did not require the government to make 

this showing.  

      Trawicki, on the witness stand, explained entries on the Sprint phone 

records containing details about the calls in which Shamash’s phone had 

participated on the night of the fire (for example, the time and duration of each 

call), as well as the location of the cell phone towers to which Shamash’s cell 

phone had connected at the beginning and end of each call. When asked about 

the factors that would make a phone call “start with one cell tower and end with 

another cell [tower],” Trawicki responded:  




       
                                         10
 

     Your  handset  is  always  looking  for  the  strongest  available  signal, 
     and  your  handset  makes  that  determination,  not  the  network,  not 
     anything  else.  And  your  handset,  the  instant  it  sees  another  strong 
     signal that’s stronger than the one it has, it will jump to that signal. 
     That could be movement, it could be radio frequency interference, it 
     could  be  just  a  tower  that  had  a  better  signal  that  was  previously 
     busy becomes available. Based on this information, it’s impossible – 
     just  looking  at  these  individual  records,  it’s  impossible  to  say  if 
     there’s  movement  there  or  not.  .  .  .  It’s  just  your  line  of  site  [sic]  to 
     the tower, any radio frequency interference, like that.  
      
Trawicki also indicated that a cell phone will connect to the tower with the 

“strongest available signal,” which may not be the closest tower. Trawicki ended 

his testimony by stating that a certain cell phone number, which was elsewhere 

identified as belonging to Shamash, connected to a tower in Queens at 1:41 a.m. 

on the day of the fire. The arson was alleged to have occurred at approximately 

1:15 a.m. in New Haven.4 

       In addition to admitting Trawicki’s testimony as lay testimony, the district 

court permitted the government to offer lay testimony from two law enforcement 



                                                     

4 The defense did not cross‐examine Trawicki because, according to defense counsel, the 
defendants had not realized before trial that the government was planning to call a 
witness to discuss cell phone tower location data. The government, defense counsel 
argued, had violated a pretrial understanding that no evidence on cell phone towers 
        
                                                        11
 

officers, who testified that Shamash had been eliminated as a suspect in the arson 

investigation partially because Shamash’s cell phone was shown by his cell 

phone records to be in Queens at the time of the fire. One of these law 

enforcement officers stated, for example, that Shamash’s “cell phone     . . . was 

down at [Shamash’s] house bouncing off a cell phone tower.”  

       On summation, the government drew the following conclusions from the 

cell phone tower evidence:  

       Before  we  move  off  the  arson,  I  want  to  talk  briefly  about  the 
       landlord, the notion the landlord did it, Michael Shamash. Well, we 
       know  he  was  in  Queens  the  night  of  the  fire.  And  I’ve  got  these 
       phone  records  here,  which  we  can  zoom  in  on.  .  .  .  And  then  we 
       know  from  the  representative  from  Sprint  how  cell  phones  work  – 
       cell towers, and I’ll direct your attention over to these columns. You 
       get  the  repoll  number  and  the  cell  tower  number,  and  you  go  to 
       another document at the back of the exhibit and you are going to see 
       that the towers that Mr. Shamash was hitting off at the time, around 
       1:52 and 2:04 a.m., they all come back to 64th Street, Flushing, New 
       York.  So,  I  don’t  think  there  is  any  dispute  that  Mr.  Shamash  was 
       not in New Haven standing outside the door saying should I light it, 
       or words to that effect. 
        



                                                                                                                                                         

would be offered. See infra for the Court’s conclusion that these claims by the 
defendants do not warrant a finding of reversible error.  
        
                                                                   12
 

      On appeal, the defendants argue that the district court erred in admitting 

testimony on cell phone towers, especially the testimony offered by Trawicki, 

from a lay witness. Federal Rule of Evidence 701 provides that 

      [i]f a witness is not testifying as an expert, testimony in the form of 
      an  opinion  is  limited  to  one  that  is:  (a)  rationally  based  on  the 
      witness’s  perception;  (b)  helpful  to  clearly  understanding  the 
      witness’s  testimony  or  to  determining  a  fact  in  issue;  and  (c)  not 
      based on scientific, technical, or other specialized knowledge within 
      the scope of Rule 702. 
       
Fed. R. Evid. 701. Federal Rule of Evidence 702, in turn, contains standards for 

the admission of expert testimony. See Fed. R. Evid. 702. “Lay opinion under 

Rule 701 must be limited to opinions that ‘result[] from a process of reasoning 

familiar in everyday life.’” United States v. Cuti, 720 F.3d 453, 459 (2d Cir. 2013) 

(quoting Fed. R. Evid. 701 advisory committee’s note, 2000 amend.). “[T]he 

purpose of Rule 701(c) is ‘to eliminate the risk that the reliability requirements set 

forth in Rule 702 will be evaded through the simple expedient of proffering an 

expert in lay witness clothing.’” Bank of China, N.Y. Branch v. NBM LLC, 359 F.3d 

171, 181 (2d Cir. 2004) (quoting Fed. R. Evid. 701 advisory committee’s note, 2000 

amend.).  


       
                                           13
 

       

      The Second Circuit has not yet ruled on whether testimony concerning cell 

phone towers requires expertise. We hereby join the Seventh and Tenth Circuits 

in holding that testimony on how cell phone towers operate must be offered by 

an expert witness. See Hill, 818 F.3d at 296 (“[The witness’s] testimony . . . 

included statements about how cell phone towers operate. In our view, this fits 

easily into the category of expert testimony, such that Rule 702 governs its 

admission.”); United States v. Yeley‐Davis, 632 F.3d 673, 684 (10th Cir. 2011) (“The 

agent’s testimony concerning how cell phone towers operate constituted expert 

testimony because it involved specialized knowledge not readily accessible to 

any ordinary person.”); see also United States v. Reynolds, 626 Fed. App’x 610, 614 

(6th Cir. 2015). We need not hold that all evidence related to cell phone towers 

necessarily requires expertise. But we caution that the line between testimony on 

how cell phone towers operate, which must be offered by an expert witness, and 

any other testimony on cell phone towers, will frequently be difficult to draw, 




       
                                          14
 

and so both litigants and district courts would be well advised to consider 

seriously the potential need for expert testimony.5  

      In the instant case, Sprint employee Trawicki offered testimony on how 

cell phone towers operate when he indicated, for example, that a cell phone will 

connect to the tower with the strongest available signal, which may not be the 

closest tower; that factors such as radio interference, tower availability, and the 

line of sight between a phone and a tower affect the tower to which a cell phone 

connects; and that the phone handset determines which signal is strongest. At 

least these aspects of Trawicki’s testimony did not “‘result[] from a process of 

reasoning familiar in everyday life.’” Cuti, 720 F.3d at 459 (quoting Fed. R. Evid. 

701 advisory committee’s note, 2000 amend.). They were, instead, “based on 

scientific, technical, or other specialized knowledge within the scope of Rule 

702.” Fed. R. Evid. 701(c). Therefore, the government in the instant case 

introduced testimony that required expertise through a lay witness.  


                                                    

5 In this case, asking the jury to draw the conclusion that Shamash could not have been 
in New Haven because his cell phone was using a tower in Queens required testimony 
on the possible ranges of any relevant cell phone towers and how they operate, which 
required expertise. 
       
                                                       15
 

      However, the admission here of lay opinion testimony on how cell phone 

towers operate was harmless and not reversible error. “The principal factors” in 

the harmless error “inquiry are ‘the importance of the witness’s wrongly 

admitted testimony’ and ‘the overall strength of the prosecution’s case.’” United 

States v. Dukagjini, 326 F.3d 45, 62 (2d Cir. 2002) (quoting Wray v. Johnson, 202 

F.3d 515, 526 (2d Cir. 2000)). Here, the government’s case against the defendants’ 

theory that Shamash had committed the arson was not based solely on evidence 

concerning Shamash’s cell phone; an FBI agent testified at trial that Shamash was 

ruled out as a suspect partly on the basis of witness accounts that Shamash was 

in New York on the night of the fire, and a New Haven police officer testified 

that Shamash was ruled out partly because, in law enforcement’s view, Shamash 

had no financial motive to set the fire.  

      More significantly, the prosecution presented a very strong case against 

the defendants. Government witnesses testified that Natal admitted to them that 

he started the fire, including in a tape‐recorded conversation that was played for 

the jury. One of these witnesses testified that Morales told her that he had driven 

Natal away from the fire. A neighbor of Natal and Morales testified that she saw 

       
                                             16
 

the defendants driving away from 48‐50 Wolcott Street in Morales’s van on the 

night of the fire. The same neighbor also described previous confrontations 

between Natal and residents of 48‐50 Wolcott Street. The government also 

presented substantial evidence of attempts by Natal and Morales to thwart the 

police’s investigation into the crime, including by instructing family members to 

testify falsely to the grand jury and by painting Morales’s van a different color 

after eyewitness reports surfaced of a blue van leaving the scene of the fire.  

      Natal and Morales, for their part, offered evidence in opposition to the 

government’s case. For example, they highlighted government witnesses’ prior 

inconsistent statements, and called their own witnesses, some of whom gave 

unfavorable testimony about Shamash. Nevertheless, “upon review of the entire 

record,” the Court can be “sure that the evidentiary error did not influence the 

jury, or had but very slight effect.” Rowland, 826 F.3d at 114 (quoting Garcia, 413 

F.3d at 210). Therefore, we find that the admission of lay opinion testimony on 

how cell phone towers operate was harmless and not reversible error. 

      Relatedly, Natal and Morales argue that the government violated Federal 

Rule of Criminal Procedure 16 by not disclosing before trial its intent to offer 

       
                                          17
 

expert testimony, and that the district court abused its discretion in not granting 

the defendants a continuance that defense counsel sought in order to retain an 

expert to assist defense counsel in cross‐examining Trawicki. In light of our 

holding that testimony concerning how cell phone towers operate constitutes 

expert testimony, we also hold that such testimony is covered by the disclosure 

requirements of Federal Rule of Criminal Procedure 16. However, any error 

related to Federal Rule of Criminal Procedure 16 or the denial of a continuance 

was harmless for the reasons specified above.  

II.   Morales’s conviction for destruction and concealment of evidence 

      Morales argues, and the government concedes, that Morales’s conviction 

for destruction and concealment of evidence must be vacated in light of the 

Supreme Court’s decision in Yates v. United States, 135 S. Ct. 1074 (2015), which 

issued after Morales filed his notice of appeal. Morales painted his blue van with 

black primer after the fire, and the government alleged that Morales took this 

action out of a concern that a blue van had been seen leaving the scene of the fire. 

Accordingly, Morales was charged, in Count Eleven of the indictment, with 

“knowingly alter[ing] a tangible object, that is, a blue 1994 Dodge Caravan, with 

       
                                         18
 

the intent to impede . . . an investigation” in violation of 18 U.S.C. § 1519. The 

jury convicted Morales on this count.  

       The Supreme Court held in Yates, however, that a “tangible object” within 

the meaning of the Sarbanes‐Oxley Act, 18 U.S.C. § 1519, covers “only objects one 

can use to record or preserve information, not all objects in the physical world.” 

Yates, 135 S. Ct. at 1081. Because Morales’s van was not an “object[] one can use 

to record or preserve information,” id., Morales’s act of repainting his van is not 

covered by 18 U.S.C. § 1519. Indeed, the dissenting opinion in Yates, specifically 

referencing the instant case, stated that Morales’s alleged act of “repainting [his] 

van to cover up evidence of [a] fatal arson” would, in light of the Yates Court’s 

holding, “now fall outside § 1519.” Id. at 1100 (Kagan, J., dissenting). The 

plurality opinion in Yates also referred to United States v. Morales and did not 

dispute the dissent’s statement that Morales’s conduct would not be covered by 

18 U.S.C. § 1519. See id. at 1088 n.8.  

       Therefore, the Court hereby remands Morales’s case to the district court to 

vacate Morales’s conviction for destruction and concealment of evidence (Count 

Eleven). Further, this Court has recently confirmed that when a count of 

        
                                           19
 

conviction is overturned due to a “conviction error,” the proper remedy is de 

novo resentencing, except in circumstances not applicable here. Powers, 842 F.3d 

at 179‐81; see also United States v. Rigas, 583 F.3d 108, 117 (2d Cir. 2009).  

Consequently, on remand, Morales must be resentenced de novo.  

III.   The calculation of Morales’s Sentencing Guidelines range 

       Morales contends that his sentence was procedurally unreasonable 

because the district court should have grouped his three counts of conviction for 

accessory after the fact in calculating his Guidelines range. To elaborate, Morales 

was charged with three counts of being an accessory after the fact to arson. Each 

count referred to one of the three arson counts charged against Natal, one for 

each of the three victims of the arson. The district court at Morales’s sentencing, 

over Morales’s objection, declined to “group” Morales’s three counts of 

conviction for accessory after the fact to arson. As a result, the district court 

applied the multiple count analysis in U.S.S.G. § 3D1.4 (“Determining the 

Combined Offense Level”) without grouping the accessory counts. Morales notes 

that if the accessory counts had been grouped, Morales’s Guidelines range would 




        
                                            20
 

have been 121‐151 months’ imprisonment, not 168‐210 months’ imprisonment. 

The district court sentenced Morales to 174 months’ imprisonment.  

       “A district court commits procedural error where it . . . makes a mistake in 

its Guidelines calculation. . . .” United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 

2008) (en banc). “Procedural reasonableness is reviewed for abuse of discretion,” 

United States v. Desnoyers, 708 F.3d 378, 385 (2d Cir. 2013), but “[t]he district 

court’s interpretation and application of the Sentencing Guidelines is a question 

of law, which we review de novo,” United States v. Kent, 821 F.3d 362, 368 (2d Cir. 

2016).  

       We hold that Morales’s counts of conviction for accessory after the fact to 

arson must be grouped pursuant to U.S.S.G. § 3D1.2. This provision, titled 

“Groups of Closely Related Counts,” states that “[a]ll counts involving 

substantially the same harm shall be grouped together into a single Group. 

Counts involve substantially the same harm within the meaning of this rule: (a) 

When counts involve the same victim and the same act or transaction. . . .” 

U.S.S.G. § 3D1.2. Additionally, the application notes to this provision of the 

Guidelines state that “[a]mbiguities should be resolved in accordance with the 

        
                                           21
 

purpose of this section as stated in the lead paragraph, i.e., to identify and group 

‘counts involving substantially the same harm.’” U.S.S.G. § 3D1.2 cmt. n.2 

(quoting U.S.S.G. § 3D1.2).  

      Here, Morales was convicted not of the substantive crime of arson, but of 

the “distinct” offense of accessory after the fact, which “is differently punished.” 

Bollenbach v. United States, 326 U.S. 607, 611 (1946); see also United States v. 

Cabrales, 524 U.S. 1, 7 (1998); United States v. James, 998 F.2d 74, 80 (2d Cir. 1993). 

In particular, Morales’s “offense is . . . that of interfering with the processes of 

justice.” Wayne R. LaFave, 2 Subst. Crim. L. § 13.6 (2d ed.); see also United States v. 

Vidal, 504 F.3d 1072, 1078 (9th Cir. 2007) (“Accessory‐after‐the‐fact liability . . . is 

aimed at post‐offense conduct that aids the offender in evading law 

enforcement.”), abrogated on other grounds, see Cardozo‐Arias v. Holder, 495 Fed. 

App’x 790, 792 n.1 (9th Cir. 2012).  

      As the Supreme Court of Minnesota stated, in interpreting Minnesota’s 

criminal statutes, “accomplices after‐the‐fact come along after the victims have 

been harmed and do not further their victimization merely by helping the 

principal offenders evade the law.” State v. Skipintheday, 717 N.W.2d 423, 427 

       
                                            22
 

(Minn. 2006). Consequently, the Minnesota Supreme Court indicated, the 

defendant’s “three counts of being an accomplice after‐the‐fact, all arising from a 

single behavioral incident, were not multiple‐victim crimes, and [we]re therefore 

not subject to multiple sentences.” Id. at 427. Similarly, Morales’s counts of 

conviction for accessory after the fact “involv[ed] substantially the same harm” 

under U.S.S.G. § 3D1.2, namely damage to the “administration of justice.”  Id. at 

425. The “victim” for the purpose of U.S.S.G. § 3D1.2 is hence “the societal 

interest that is harmed,” that is, society’s interest in the administration of justice, 

and “the societal interests that are harmed” by the conduct giving rise to 

Morales’s three convictions for accessory after the fact “are closely related.”  

U.S.S.G. § 3D1.2 cmt. n.2. Therefore, these counts should “be grouped together 

into a single Group.” U.S.S.G. § 3D1.2. We accordingly direct the district court, in 

calculating Morales’s Guidelines range at his resentencing, to group his three 

counts of conviction for accessory after the fact pursuant to U.S.S.G. § 3D1.2.  

                                     CONCLUSION 

      We have considered the other claims raised by defendants Natal and 

Morales, and we find them to be without merit. Accordingly, we AFFIRM the 

       
                                           23
 

judgment of the district court except as to Morales’s conviction for destruction 

and concealment of evidence. We REMAND Morales’s case to the district court 

to vacate his conviction for destruction and concealment of evidence, and to 

conduct de novo resentencing of Morales. We also direct the district court, at 

Morales’s resentencing, to group Morales’s counts of conviction for accessory 

after the fact pursuant to U.S.S.G. § 3D1.2.  

       




       
                                          24